DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Response to Amendment
Applicant's amendment to the claims filed on 04/30/2020 has been acknowledged and entered. Claims 12, 13, 17, 18, and 23 have been cancelled. Non-final office action on the merits is as follows: 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Hong et al. (U.S. Patent Pub. No. 2018/0358293, from hereinafter “Hong”) in view of Beyne et al. (U.S. Patent Pub. No. 2018/0145030, from hereinafter “Beyne”) in view of Wang et al. (U.S. Patent Pub. No. 2019/0067290, from hereinafter “Wang”).
Regarding Claim 1, Hong in Fig. 1-2 teaches a semiconductor device comprising: a substrate (101) comprising a first surface and a second surface opposite to each other, and comprising an active region (AR1/AR2) on the first surface and defined by a first isolation region (107a); a plurality of active fins (105/205) arranged on the active region, extending in a first direction, and defined by a second isolation region (107b) having a second depth smaller than a first depth of the first isolation region; an interlayer insulation layer (161) on the first and second isolation regions and on the buried conductive wiring; a contact structure (CS1/CS2) penetrating the interlayer insulation layer (¶’s 0025-0063). 
Hong fails to specifically teach a buried conductive wiring in a trench adjacent to the plurality of active fins, and extending in a direction of the trench; the interlayer insulation layer (161) on the buried conductive wiring; the contact structure (CS1/CS2) contacting the buried conductive wiring; and a conductive through structure extending through the substrate from the second surface to the trench, and contacting the buried conductive wiring.
Beyne in Fig. 1-2 teaches a similar semiconductor device comprising a substrate comprising a first surface and a second surface opposite to each other, and comprising an active region (110/111) on the first surface of the substrate defined by a first isolation region (7); a plurality of active fins (5) arranged on the active region, extending in a first direction, and defined by a second isolation region (7); a buried conductive wiring (8) in a trench adjacent to the plurality of active fins, and extending in a direction of the trench; a interlayer insulating layer (21) on the isolation regions and on the buried conductive wiring; a contact structure (20) penetrating the interlayer insulation layer, and contacting the buried conductive wiring; and a conductive through structure (16) extending through the substrate from the second surface to the trench, and contacting the buried conductive wiring (¶’s 0045-0051). 
In view of the teachings of Beyne, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Hong to include a buried conductive wiring in a trench adjacent to the plurality of active fins, and extending in a direction of the trench; the interlayer insulation layer on the buried conductive wiring; the contact structure contacting the buried conductive wiring; and a conductive through structure extending through the substrate from the second surface to the trench, and contacting the buried conductive wiring because including these features will help to alleviate the space constraints of FEOL contact formation and allow a power delivery network to be connected to the transistors from the BEOL. Such an electrical connection has been well known in the art for some time and one of ordinary skill in the art would look to the teachings of Beyne to see that BEOL connections including a buried conductive wiring and a through substrate via could be included in FinFET type devices like the one disclosed by Hong. 
While Beyne teaches that part of the buried conductive wiring is surrounded by an insulation portion (7) much like the applicant teaches, Hong as modified by Beyne fails to specifically teach a filling insulation portion in the trench and comprising the buried conductive wiring therein. 
Wang in Fig. 1-22 teaches a similar semiconductor device, comprising: a buried conductive wiring (112) in a trench (21) adjacent to active fins (32), and extending in a direction of the trench; a filling insulation portion (22) in the trench, and comprising the buried conductive wiring therein; an interlayer insulation layer (52) on an isolation region (36) and on the buried conductive wiring; and a contact structure (71) penetrating the interlayer insulation layer, and contacting the buried conductive wiring (¶’s 0016-0046). 
In view of the teachings of Wang, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Hong as modified by Beyne above to include a filling insulation portion in the trench and comprising the buried conductive wiring therein because this filling insulation portion will help provide additional isolation for the buried conductive wiring to cut down on interference with the adjacent active regions and fins. Furthermore, it can also provide mechanical stability when the trench is formed to be bigger than the wiring itself. 
Regarding Claim 2, as in the combination of Beyne and Wang above, Beyne teaches Beyne teaches the through structure contacts isolation structure (7) that surrounds part of the buried conductive wiring (8; Fig. 2) and Wang teaches that the filling insulation portion also is adjacent to the bottom and sides of the wiring so that when the conductive through structure of Beyne is formed it would also contact at least a portion of the filling insulation portion as well as the through structure of Beyne is wider than buried wiring line. 
Regarding Claim 3, Beyne teaches wherein an upper end of the conductive through structure (16) extends towards the first surface beyond a bottom surface of the buried conductive wiring (8, Fig. 2). 
Regarding Claim 4, Beyne teaches wherein an upper end of the conductive through structure is confined below an upper surface of the active region (Fig. 2). In particular, if an upper surface of the active region is being considered the fins than this limitation is most definitely taught by Beyne as well. 
Regarding Claim 5, Beyne teaches wherein the conductive through structure (16/44) comprises a conductive material, and a dielectric liner between the conductive material and the substrate (Fig. 4F-G; ¶’s 0055). 
Regarding Claim 6, Beyne and Wang both teach wherein the trench is located in the active region between ones of the plurality of active fins (Fig. 2 and Fig. 8, respectively). 
Regarding Claim 8, Beyne teaches wherein the buried conductive wiring has an upper surface that is between an upper surface of the active region and respective upper ends of the active fins (Fig. 2). 
Regarding Claim 14, Hong in Fig. 1-2 teaches a semiconductor device comprising: a substrate (101) comprising an upper surface and a rear surface; a device isolation layer (107) in the substrate and defining an active region (AR1/AR2); an interlayer insulation layer (161) on the device isolation layer and the active region; and a contact structure (CS1/CS2) penetrating the interlayer insulation layer (¶’s 0025-0063).
Hong fails to specifically teach a trench in the substrate having a first width and extending in one direction; a buried conductive wiring in the trench; the interlayer insulation layer on the buried conductive wiring; the contact structure contacting the buried conductive wiring; a conductive through structure extending through the substrate from the rear surface to the trench and comprising an end portion adjacent the trench and contacting the buried conductive wiring; and a backside wiring portion on the rear surface of the substrate and electrically connected to the conductive through structure.
Beyne in Fig. 1-3 teaches a similar semiconductor device comprising: a substrate comprising an upper surface and a rear surface; a trench (32) in the substrate having a first width and extending in one direction; a buried conductive wiring (8) in the trench, extending in the one direction; a device isolation layer (7) in the substrate defining an active region (10/11/5); an interlayer insulation layer (21) on the device isolation layer, the active region, and the buried conductive wiring; a contact structure (20) penetrating the interlayer insulation layer and contacting the buried conductive wiring; a conductive through structure (16) extending through the substrate from the rear surface to the trench and comprising an end portion adjacent the trench and contacting the buried conductive wiring; and a backside wiring portion (18) on the rear surface of the substrate and electrically connected to the conductive through structure (¶’s 0045-0051). 
In view of the teachings of Beyne, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Hong to include a trench in the substrate having a first width and extending in one direction; a buried conductive wiring in the trench; the interlayer insulation layer on the buried conductive wiring; the contact structure contacting the buried conductive wiring; a conductive through structure extending through the substrate from the rear surface to the trench and comprising an end portion adjacent the trench and contacting the buried conductive wiring; and a backside wiring portion on the rear surface of the substrate and electrically connected to the conductive through structure because including these features will help to alleviate the space constraints of FEOL contact formation and allow a power delivery network to be connected to the transistors from the BEOL. Such an electrical connection has been well known in the art for some time and one of ordinary skill in the art would look to the teachings of Beyne to see that BEOL connections including a buried conductive wiring and a through substrate via could be included in FinFET type devices like the one disclosed by Hong. 
While Beyne teaches that part of the buried conductive wiring is surrounded by an insulation portion (7) much like the applicant teaches, Hong as modified by Beyne fails to specifically teach the buried conductive wiring in the trench having a second width, narrower than the first width; and a filling insulation portion in the trench, and comprising the buried conductive wiring therein.
Wang in Fig. 1-22 teaches a similar semiconductor device, comprising: a trench (21) in a substrate (20) having a first width (W1) and extending in one direction; a buried conductive wiring (112) in the trench, extending in the one direction and having a second width, narrower than the first width; a filling insulation portion (22) in the trench, and comprising the buried conductive wiring therein; a device isolation layer (36) in the substrate and defining an active region (32); an interlayer insulation layer (52) on the device isolation layer, the active region, and the buried conductive wiring; and a contact structure (71) penetrating the interlayer insulation layer and contacting the buried conductive wiring (¶’s 0016-0046). 
In view of the teachings of Wang, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Hong as modified by Beyne above to include that the buried conductive wiring in the trench having a second width, narrower than the first width; and a filling insulation portion in the trench, and comprising the buried conductive wiring therein because this filling insulation portion will help provide additional isolation for the buried conductive wiring to cut down on interference with the adjacent active regions and fins. Furthermore, it can also provide mechanical stability when the trench is formed to be bigger than the wiring itself. 
Regarding Claim 15, Hong, Beyne and Wang all teach a source/drain region (110/210, 2, 116, respectively) in the active region, wherein the contact structure penetrates the interlayer insulation layer and contacts the source/drain region (Fig. 1-2, Fig. 2 and Fig. 21, respectively). 
Regarding Claim 16, Beyne teaches wherein the end portion of the conductive through structure partially contacts the filling insulation portion and extends toward the upper surface beyond a bottom surface of the buried conductive wiring (Fig. 2). 

Claim(s) 7 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong as modified by Beyne and Wang above, and further in view of Ohtou et al. (U.S. Patent Pub. No. 2018/0151494, from hereinafter “Ohtou”).
Regarding Claim 7, Hong teaches a trench having a first width adjacent to a lower end of the plurality of active fins that is greater than a second width thereof adjacent to the upper end of the active regions where the buried conductive wiring would be formed. However, for the purposes of complete examination, the examiner will rely on Ohtou to specifically teach this relationship. Ohtou in Fig. 3 and 7-9 teaches a similar device comprising a substrate (300/715) comprising a first surface and a second surface opposite to each other, and comprising an active region on the first surface; a plurality of active fins (330/745) arranged on the active region, extending in a first direction; a buried conductive wiring (BML) in a trench (720) adjacent to the plurality of active fins, and extending in a direction of the trench, wherein the trench has a first width adjacent to a lower end of the plurality of active fins that is greater than a second width thereof adjacent to the buried conductive wiring (Fig. 3 and 7; ¶’s 0062-0076 and 0092-0110). In particular, the examiner is considering the first width to be the width of the trench that separates the groups of fins from one another where the isolation structure (710) is formed much like the applicant and the second width to be the width of the trench that the buried conductive line is formed thereon. In view of the teachings of Ohtou, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Hong in view of Beyne to include wherein the trench has a first width adjacent to a lower end of the plurality of active fins that is greater than a second width thereof adjacent to the buried conductive wiring because as described above both Hong and Ohtou teaches similar trench formations with the two widths as claimed and therefore forming the buried power rail similar to Beyne and Ohtou in the device of Hong one of ordinary skill in the art would clearly arrive at these width relationships as claimed. 
Regarding Claim 10, Beyne teaches wherein the buried conductive wiring comprises a conductive material (33) but fails to specifically teach a conductive barrier on a side surface and a lower surface of the conductive material and a dielectric barrier between the conductive barrier and the filling insulation portion.
Ohtou teaches a similar device comprising a buried conductive wiring (BLM) comprising a conductive material, a conductive barrier (340) on a side surface and a lower surface of the conductive material and a dielectric barrier (335) between the conductive barrier and the side of the trench (¶ 0067-0069). 
In view of the teachings of Ohtou, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Beyne to include a conductive barrier on a side surface and a lower surface of the conductive material and a dielectric barrier between the conductive barrier and the filling insulation portion because these elements are well known in the art as exemplified by Ohtou as the help provide barrier properties between the substrate including active devices and the highly conductive metal wiring being formed. Furthermore, including these types of layers can also ensure proper formation of the conductive wiring itself by easing the transition between the semiconductor material of the substrate and the metal of the wiring. 

Claim(s) 19-22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Beyne in view of Ohtou.
Regarding Claim 19, Hong in Fig. 1-2 teaches a semiconductor device comprising: a substrate (101) comprising an upper surface comprising an active region (AR1/AR2); a plurality of active fins (105/205) on the active region and extending in one direction; an interlayer insulation layer (160) on the upper surface of the substrate, and on the buried conductive wiring; and a contact structure (CS1/CS2) penetrating the interlayer insulation layer(¶’s 0025-0063).
Hong fails to specifically teach a buried conductive wiring in a trench adjacent to the plurality of active fins, and extending in the one direction; the interlayer insulation layer (160) on the buried conductive wiring; the contact structure (CS1/CS2) contacting buried conductive wiring; a through-hole penetrating the substrate from a rear surface of the substrate, and comprising a bottom surface that exposes a lower surface of the buried conductive wiring and a portion of the substrate; a conductive through structure comprising a dielectric liner on the portion of the substrate and on an inner side wall and the bottom surface of the through-hole, and a conductive material in the through-hole and contacting the lower surface of the buried conductive wiring; and a backside wiring portion on the rear surface of the substrate and electrically connected to the conductive through structure.
Beyne in Fig. 1-4 teaches a similar semiconductor device comprising: a substrate comprising an upper surface comprising an active region (10/11/5); a plurality of active fins (5) on the active region extending in one direction; a buried conductive wiring (8) in a trench adjacent to the plurality of active fins, and extending in the one direction; an interlayer insulation layer (21) on the upper surface of the substrate and on the buried conductive wiring; a contact structure (20) penetrating the interlayer insulation layer, and contacting buried conductive wiring; a through-hole (43) penetrating the substrate form a rear surface of the substrate, and comprising a bottom surface that exposes a lower surface of the buried conductive wiring and a portion of the substrate; a conductive through structure (16) comprising a dielectric liner (¶ 0055) on the portion of the substrate and on an inner sidewall and the bottom surface of the through-hole, and a conductive material (44) in the through hole and contacting the lower surface of the buried conductive wiring; and a backside wiring portion (18) on the rear surface of the substrate and electrically connected to the conductive through structure (¶’s 0045-0051). 
In view of the teachings of Beyne, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Hong to include a buried conductive wiring in a trench adjacent to the plurality of active fins, and extending in the one direction; the interlayer insulation layer on the buried conductive wiring; the contact structure contacting buried conductive wiring; a through-hole penetrating the substrate from a rear surface of the substrate, and comprising a bottom surface that exposes a lower surface of the buried conductive wiring and a portion of the substrate; a conductive through structure comprising a dielectric liner on the portion of the substrate and on an inner side wall and the bottom surface of the through-hole, and a conductive material in the through-hole and contacting the lower surface of the buried conductive wiring; and a backside wiring portion on the rear surface of the substrate and electrically connected to the conductive through structure because including these features will help to alleviate the space constraints of FEOL contact formation and allow a power delivery network to be connected to the transistors from the BEOL. Such an electrical connection has been well known in the art for some time and one of ordinary skill in the art would look to the teachings of Beyne to see that BEOL connections including a buried conductive wiring and a through substrate via could be included in FinFET type devices like the one disclosed by Hong. 
While Beyne teaches that part of the buried conductive wiring is surrounded by an insulation portion (7) much like the applicant teaches, Hong as modified by Beyne fails to specifically teach a dielectric barrier between an inner side wall of the trench and a side surface of the buried conductive wiring.
Ohtou in Fig. 3 and 7-9 teaches a similar semiconductor device comprising: a buried conductive wiring (BML) in a trench (720) adjacent to active fins (745), and extending in one direction; a dielectric barrier (725) between an inner sidewall of the trench and a side surface of the buried conductive wiring; an interlayer insulation layer (810) on the upper surface of the substrate and the buried conductive wiring; and a contact structure (820) penetrating the interlayer insulation layer and contacting buried conductive wiring (¶’s 0062-0076 and 0092-0110). 
In view of the teachings of Ohtou, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Hong as modified by Beyne above to include a dielectric barrier between an inner side wall of the trench and a side surface of the buried conductive wiring because this dielectric barrier will help provide additional isolation for the buried conductive wiring to cut down on interference with the adjacent active regions and fins. Furthermore, it can also provide mechanical stability when the trench is formed to be bigger than the wiring itself. 
Regarding Claim 20, Beyne teaches wherein an upper end of the conductive through structure extends toward the upper surface of the substrate beyond the lower surface of the buried conductive wiring (Fig. 2).
Regarding Claim 21, Beyne teaches wherein the buried conductive wiring has an upper surface that is between an upper surface of the active region and respective upper ends of the active fins (Fig. 2). 
Regarding Claim 22, Beyne teaches wherein a portion of the side surface of the buried conductive wiring is exposed by the through-hole (Fig. 2 and 4F). 
Regarding Claim 24, as in the combination of Beyne and Ohtou above, Beyne teaches the dielectric liner is on a portion of the sidewalls of the through-hole and the buried conductive wiring and Ohtou teaches that the dielectric barrier is formed along the side surface and the bottom of the buried conductive wiring and therefore when combined with the teachings of Beyne the dielectric liner of the conductive through structure would have the orientation and connections as claimed. 

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong as modified by Beyne and Ohtou above, and further in view of Wang.
Regarding Claim 25, Wong as modified by Beyne and Ohtou fails to specifically teach wherein a width the trench is wider than a width of the buried conductive wiring, and the interlayer insulation layer comprises a filling insulation portion extending between the trench and the buried conductive wiring. 
Wang in Fig. 2-22 teaches a similar device comprising a buried conductive wiring (112) in a trench (21) adjacent to active fins (32) and an interlayer insulating layer (52) on the buried conductive wiring, wherein a width (W1) of the trench is wider than a width of the buried conductive wiring, and the interlayer insulating layer comprising a filling insulation portion (22) extending between the trench and the buried conductive wiring (¶’s 0016-0046).
In view of the teachings of Wang, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Wong as modified by Beyne and Ohtou to include wherein a width the trench is wider than a width of the buried conductive wiring, and the interlayer insulation layer comprises a filling insulation portion extending between the trench and the buried conductive wiring because this is an obvious matter of design choice as this filling insulation portion will help provide additional isolation for the buried conductive wiring to cut down on interference with the adjacent active regions and fins. Furthermore, it can also provide mechanical stability when the trench is formed to be bigger than the wiring itself. 

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the combination of the prior art falls short with regards to teaching the specific relationship between the three depths as claimed. 


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        November 5, 2022

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894